Title: From Alexander Hamilton to James McHenry, 31 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York July 31st. 1799
          
          Inclosed is an Extract of a letter from Col: Read of the 6th. Regt. respecting Majors. I do not at this moment recollect to have been advised of the appointment of those Officers for that Regiment. If it remains to be done it is very desirable that it may not be longer delayed.
          Neither do I recollect to have been advised of the appointment of any Officers for the fifth Regiment—though it is understood that names have been transmitted—It will give me pleasure to learn speedily that the thing is arranged.
          Col: Read requests that the Cloathing &c. for his Regiment may be directed to Wilmington in the first Instance. It does not appear by the schedule sent me to what part of N. Car. they have been forwarded.
          With great respects &c—
          Secy. of War
        